Exhibit 10-39



Dave Harmon
Chief People Officer


7950 Jones Branch Drive
McLean, VA 22107
Business Mobile: 703.308.5571
Business Phone: 703.854.3457
Business Email:    dharmon@gannett.com




TO:
Robert Dickey
 
 
FROM:
Dave Harmon
 
 
DATE:
December 16, 2015
 
 
RE:
Gannett Co., Inc. 2015 Transitional Compensation Plan



    You are receiving this notice because you are a participant in the Gannett
Co., Inc. 2015 Transitional Compensation Plan. This Plan was established to
provide certain benefits to Plan participants in the event of a change in
control of Gannett.


Since the spin-off, the Gannett Board has undertaken a careful review of the
2015 Transitional Compensation Plan, including engaging a consultant to
recommend changes based on industry best practices. Based on this review, the
2015 Transitional Compensation Plan will be terminated, effective December 31,
2016. As a result, your participation in the 2015 Transitional Compensation Plan
will terminate as of December 31, 2016, and you will not be entitled to change
in control severance benefits under that Plan after December 31, 2016.


Effective January 1, 2017, you will become a participant in the Gannett Co.,
Inc. 2015 Change in Control Severance Plan. Upon a change in control, the 2015
Change in Control Severance Plan provides you severance benefits for involuntary
terminations without cause or voluntary terminations for good reason; provided
that the termination occurs within two years of the change in control. Change in
control severance benefits include:


•
a lump sum amount equal to three times your base salary plus the average of your
bonuses for the 3 three preceding years;

•
a prorated bonus for the year of termination based on average of your bonus for
the 3 three preceding years;

•
a lump sum payment equal to the additional benefit you would have earned under
the SERP if you had continued employment for 3 years after the change in
control; and

•
a lump sum amount of up to 18 months of the COBRA premiums you would have to pay
at termination if you were to elect COBRA coverage.





--------------------------------------------------------------------------------

Exhibit 10-39







Your participation and benefits are subject to the terms and conditions of the
2015 Change in Control Severance Plan, which is attached, and include a
requirement that you execute a release and agree to certain restrictive
covenants. Please note the Company reserves the right to amend or terminate the
Plan or your participation in the Plan; although the Company must provide you
with 12 months advance notice before the change can become effective.


We appreciate all of your efforts in making Gannett a success. If you have any
questions, please do not hesitate to contact me.








